DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 07/28/2021.
	Claims 1-6, 8-11 and 14 has been amended. Claim 12 has been canceled. Claims 1-11, 13-14 remain pending in the application. 
Response to Amendment

The amendment filed 07/28/2021 has been entered. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 07/13/2021. The objection has been withdrawn in view of the amended drawings.
Applicant amendment to the claims 4 and 10 has overcome the objections previously set forth in the Non-Final Office Action mailed on 07/13/2021. The objection has been withdrawn in view of the amended claims.
Applicant amendment to claim 10 has overcome the 35 U.S.C § 112(b) rejection previously set forth in the Non-Final Office Action mailed on 

Response to Arguments

Regarding Applicant’s arguments, on page 5-7 of the remark filed on 07/28/2021, on the limitations of claim 1: “generating cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an electronic computing apparatus, and”, argument is not persuasive.
Applicant argues the cited references fail to expressly or inherently disclose or make obvious the features that the generating cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an electronic computing apparatus. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Menzel teaches on Par. (0015) the generation of cryptographic keys by the vehicle communication device and in Par. (0044) Menzel describes the process for the use of those cryptographic keys to sign data communication of the vehicle communication device. Menzel also teaches in Par. (0065) the emitting of the keys using the certificate by an electronic computing apparatus disclosed in Par. (0014). Therefore, the rejection is maintained.







However, the newly added limitations of claim 1: “receiving digital certificates at substantially the same time by the vehicle-to-X communication device, “
“and temporal spacing apart the generation of each of the cryptographic keys from each other by a set time period, the electronic computing apparatus executing other tasks during the time period”, 
The newly added limitations of claim 9: “a receiving apparatus receiving digital certificates at substantially the same time,”
“wherein the vehicle-to-X communication device is configured to undertake temporal spacing apart generation of each of the cryptographic keys”, arguments is persuasive.
Therefore, the 35 U.S.C. 103 rejection over Menzel et al. (DE Pub. No. 102010029418) in further view of Jungk et al. (U.S Pub. No. 20180375853) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Palukuru et al. (U.S Pub. 
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 5-7, regarding allowance of the application. Examiner asserts that claims 1-11 and 13-14 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Menzel- Palukuru teaches the aforementioned limitations of independent claims 1 and 9 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9-10 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") in further view of Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru")

	Regarding Independent Claim 1 (Currently Amended), Menzel teaches a method for improving the utilization rate of a vehicle-to-X communication device for vehicle-to-X communication (Par. Abstract "for wirelessly receiving and transmitting vehicle-to-X-data according to the short-range communication"; vehicle-to-X communication), (Par. (0002-0003) "Vehicle- to-X communication (Car-to-X communication, C2X) is used in modern transport to exchange information between a vehicle and another vehicle or an infrastructure unit. This exchange of information between different vehicles and infrastructure units can increase the safety of road users and travel comfort. Furthermore, this communication can improve traffic and transport management as well as traffic efficiency and traffic flow. The vehicle-to-X improving the utilization rate (improve traffic; travel comfort can be increased; vehicle-to-X communication device (infrastructure unit))
	generating cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an electronic computing apparatus, and (Par. (0015) "The communication device and/ or control units of the infrastructure can generate keys or a plurality of keys. Furthermore, the communication device can be provided by a central reliable third party, such as e.g. B. a certification authority outside
the infrastructure unit receive a new certificate."; cryptographic keys generated by vehicle communication device), (Par. (0044) "The vehicle communication device is further adapted to sign the data communication cryptographically"; for signing vehicle- to-X messages (signing the data)), (Par. (0014) "In addition, the communication device is adapted itself or at least one integrated in the infrastructure unit and connected to the by an electronic computing apparatus (communication apparatus control), (Par. (0065) "Keys and certificates 120can be used, which can be transmitted by the infrastructure unit 100 for communication to the vehicles"; keys to be emitted (keys being transmitted by apparatus (infrastructure unit of vehicle))
	However Menzel does not explicitly teach receiving digital certificates at substantially the same time by the vehicle-to-X communication device, temporal spacing apart the generation of each of the cryptographic keys from each other by a set time period, the electronic computing apparatus executing other tasks during the time period.
	Wherein Palukuru teaches receiving digital certificates at substantially the same time by the vehicle-to-X communication device (Par. (0037) “Each vehicle may be assigned 20 certificates that are valid for a predetermined time period (e.g., 2 weeks). Each transmitter may change the certificate that it uses at a predetermined time interval (e.g., 5 minutes). In this manner, it becomes more difficult for a receiver to monitor a specific certificate and associate it with a particular vehicle. The vehicle may obtain another set of 20 certificates after the predetermined time period expires. Cycling through more than one certificate makes it difficult to identify and track a particular vehicle over an extended period of time.”; receiving digital certificates at substantially the same time( vehicle may be assigned 20 certificates [..] for a predetermined time period) (Examiner notes: There in no example in the instant application of receiving digital certificates at sustainably the same time as well as the phrasing of “at sustainably the same time” is so broad that it can be broadly and reasonably interpreted in many different ways such as receiving multiple certificates at the same time as a batch, a group, etc. therefore Examiner will broadly and reasonably interpret that “substantially at the same time” is referring to multiple certificates being received or obtained in a group at the same time).
	temporal spacing apart the generation of each of the cryptographic keys from each other by a set time period, the electronic computing apparatus executing other tasks during the time period. (Par. (0049) “The Key Generation Function 301 may be executed during an initialization period to generate one or more derived keys. The derived keys may be stored in non-volatile memory. Responsive to the private key 208 changing, the Key Generation Function 301 may be executed to generate new derived keys. In some configurations, the Key Generation Function 301 may be reprogrammable such that the derived keys may be updated at predetermined intervals. For example, an updated function may be periodically uploaded to the vehicle so that the derived key may be regenerated.”; temporal spacing (updating) the generation of each of the cryptographic keys (key generation [..] derived keys) from each other by a set time (updated at predetermined intervals [..] periodically), (Figure 3 labels 300 301, 302, 304; electronic computing apparatus  (label 300 transmit power selection) executing other task during the time (labels 302 and 304 executing task as label 301 key generation is generating keys at a set time period), (Par. (0050) “The transmit power selection function 300 implemented in the vehicle controller 200 may include a first selection function 302 that is configured to input the derived key that is output from the Key Generation Function 301 and output a selection for one of the predetermined sequences 308. A second selection function 304 may be configured to input the input the derived key that is output from the Key Generation Function 301 and output a selection for a specific element of the selected sequence.”; electronic computing apparatus (transmit power selection in vehicle controller) executing task with label 302 first selection function during the time period of the key generation), (Examiner Notes: The applicant does not state that each key that is generated is temporally spaced at the same time period or doesn’t say what set time period or how it is determined. Examiner suggests further amending the claim to describe the inventive concept if applicable. Because of the wording of the claim Examiner broadly and reasonably interprets temporal spacing apart the generation of each key by a set time period to be each key generated and updated/ temporally spaced by a time period).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Palukuru to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by generating cryptographic keys used for signing vehicle-to-X messages to be emitted using the digital certificates of an electronic computing apparatus teachings of Menzel because of the analogous concept of improving the efficiency of vehicle communication 
The motivation to combine these reference is by implementing temporal spacing the generation of each cryptographic key from each other with a set time period along with coupling that with the electronic computing apparatus executing tasks at during that time the vehicle-to-X communication can be utilized at a high rate in production and avoidance of long durations cycles, lack of down time for key generation and heavy loads of computing can be prevented because each cryptographic key would be temporally spaced or updated different from the next key. This in return leads to vehicle-to X messages being more productive and faster in transmitting messages at great distance without sever backlogs of key generation with the loading of certificates. This leads to safer and more secure protection for vehicle on the road in need of assistance during incidents, collision, navigational issues etc. By allowing the electronic computing 



Regarding Dependent Claim 5 (Currently Amended), the combination of Menzel and Palukuru teach the method of claim 1, Menzel further teaches the method according to claim 1, wherein generation of a respective key using a respective certificate of the digital certificates proceeds directly before a validity period of the respective certificate comes into effect and/or directly subsequent to a validity period of a respective previous certificate of the digital certificates coming into effect. (Par. (0015) "The certificates bind keys cryptographically to an identity of the vehicle. The communication device and/or control units of the infrastructure can generate keys or a plurality of keys. Furthermore, the communication device can receive a new certificate from a central reliable third party, such as a certification authority outside the infrastructure unit."; generation of key using certificate). (Par. (0028) "the certificate data are selected from a group consisting of certificate keys, certificate owner, certificate validity period, certificate check list, certificate access right and certificate number[..] In this way, certificate data can also be stored in the memory device. Thus, for example, certificate information, such as certificate issuers, a serial number or the certificate owner, specific access rights and generating keys before validity period). (Examiner notes: By using the phrase and/or in the claim language Examiner broadly and reasonably interprets the phrase "or" making the recited claim "directly subsequent..." and onward as optional)

	Regarding Independent Claim 9 (Currently Amended), claim 9 is a device claim that recites similar limitations to independent claim 1 and the teachings of Menzel and Palukuru address all the limitation in claim 1 and are thereby rejected under the same grounds.



Regarding Dependent Claim 10 (Currently Amended), the combination of Menzel and Palukuru teach the device of claim 9, Menzel further teaches the vehicle-to-X communication device according to Claim 9, wherein the electronic computing apparatus is configured with computing resources of designed to cover the computing resources needed for signature of the vehicle-to-X messages. (Par. (0044) "The vehicle communication device is further adapted to sign 
provided."; signature of vehicle to-X message (sign the data)), (Par. (0092) "The secret authentication key that may be issued can be used to sign messages from the vehicle- to-X communication. A recipient of the signed message can check whether the signature is authentic."; producing signature))

Regarding Dependent Claim 13 (Original), the combination of Menzel and Palukuru teach the device of claim 9, Menzel further teaches use of the vehicle-to-X communication device according to claim 9 in a vehicle or an infrastructure apparatus. (Par. (0008-0009) "It may be considered an object of the invention to provide a secure allocation and simple output of vehicle-to-X certificates from an infrastructure unit to a vehicle.[..] An infrastructure unit, a vehicle communication device, a vehicle, a system for the secure transmission of vehicle-to-X communication certificates"; infrastructure apparatus Infrastructure unit) with vehicle to-X communications)) (Figure 1 label 110; vehicle))


Claims 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Jungk et al. (U.S Pub. No. 20180375853, hereinafter referred to as "Jungk") 

Regarding Dependent Claim 2 (Currently Amended), the combination of Menzel and Palukuru do not explicitly teach the method according to Claim 1, wherein the temporal spacing is configured as required with regard to a respective certificate of the digital certificates and/or a respective key of the cryptographic keys.
Wherein Jungk teaches the method according to Claim 1, wherein the temporal spacing is configured as required with regard to a respective certificate of the digital certificates and/or a respective key of the cryptographic keys. (Par. (0010) "Examples of certificates or respectively cryptographic certificates are public key certificates (e.g. X.509) or attribute certificates."; respective certificate and/or key)), (Par. (0028) "a memory for storing at least one certificate for protecting the vehicle-to-X communication and at least one updated certificate, wherein the communication apparatus is configured, before expiry of the validity period of the certificate and a change to a validity period of defined length for the updated certificate"; temporal spacing (updating) as required (before expiry of the validity period))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jungk to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by generating cryptographic keys used for signing vehicle-to-X messages to be emitted 
The motivation to combine these references is by implementing temporal spacing to be configured as required for the certificate or key it allows the vehicle-to-X communication to function at a high utilization rate as well and establishing confidence in user that the authenticity and integrity of the messages will never fall to delay or ineffectiveness due to not applying the temporal spacing when needed. This in return 

Regarding Dependent Claim 3 (Currently Amended), the combination of Menzel and Palukuru do not explicitly teach the method according to claim 1, wherein the temporal spacing is configured as a function of a respective validity period of a respective certificate of the digital certificates.
Wherein Jungk teaches the method according to claim 1, wherein the temporal spacing is configured as a function of a respective validity period of a respective certificate of the digital certificates. (Par. (0012) "a validation of the vehicle time is carried out by means of comparison with a piece of time information provided by the backend system, wherein in the event of plausibility being established, the change is made to the validity period of the updated certificate."; temporal spacing (updated certificate) as a function of a respective validity period (validity period)), (Par. (0013) "The validity of the certificate for protecting the communication link between the vehicle and the backend system can, for example, apply for significantly longer, depending on the level of reliability of the backend system, than the certificates for protecting the vehicle-to-X communication, for example beyond a standard maximum lifetime of the vehicle. According to one embodiment, the certificate for protecting the communication link with the backend system is valid for a shorter period than the validity period associated with a respective certificate))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jungk to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by generating cryptographic keys used for signing vehicle-to-X messages to be emitted using the digital certificates of an electronic computing apparatus teachings of Menzel and the receiving digital certificates at substantially the same time by the vehicle communication device and temporal spacing apart the generation of each of the cryptographic keys from each other by a set time period while the electronic computing apparatus executes other tasks during the time period teachings of Palukuru because of the analogous concept of improving the efficiency of vehicle-to-X communicating with the use of digital certificates and cryptographic keys used for traffic related occurrences. Jungk includes a process in which the temporal spacing is a function of a validity period of the certificate. This is important because while the vehicle is being operated and important data such as traffic safety assessments and incident analysis and reporting the user can be ensured the sender that has emitted the messages is authentic and 
The motivation to combine these reference is because by configuring the temporal spacing as a function of a validity period users operating the vehicle in great distance can be assured with high confidence and credibility the important confidential and pertinent information is authentic and from a trusted sender. This proves to be vital during traffic incidents, breakdowns in the vehicle on the road, and navigation issues for users attempting to utilize at a high rate the vehicle-to-X communication system.







Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Camenisch et al. (U.S Pub. No. 20170359184, hereinafter referred to as "Camenisch")

Regarding Dependent Claim 4 (Currently Amended), Menzel does not explicitly teach the method according to claim 1, wherein the temporal spacing.
Wherein Palukuru teaches the method according to claim 1, wherein the temporal spacing (Par. (0049) “The Key Generation Function 301 may be executed during an initialization period to generate one or more derived keys. The derived keys may be stored in non-volatile memory. Responsive to the private key 208 changing, the Key Generation Function 301 may be executed to generate new derived keys. In some configurations, the Key Generation Function 301 may be reprogrammable such that the derived keys may be updated at predetermined intervals. For example, an updated function may be periodically uploaded to the vehicle so that the derived key may be regenerated.”; temporal spacing (updating of keys periodically))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Palukuru to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by generating cryptographic keys used for signing vehicle-to-X messages to be emitted using the digital certificates of an electronic computing apparatus teachings of Menzel because of the analogous concept of improving the efficiency of vehicle communication and securely protecting the transmission exchange using cryptographic keys and 
The motivation to combine these references is by implementing temporal spacing to be configured as required for the certificate or key it allows the vehicle-to-X communication to function at a high utilization rate as well and establishing confidence in user that the authenticity and integrity of the messages will never fall to delay or ineffectiveness due to not applying the temporal spacing when needed. This in return lead to vehicle in transit being able to receive messages in the state of an emergency, accidents and provides assistance during breakdowns in the vehicle and sending braking maneuvers to give instructions to promote the utmost safety of users.
However Menzel and Palukuru do not explicitly teach shifts the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys.
shifts the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys. (Par. (0003) "A cryptographic credential is essentially a certificate generated via a cryptographic process by a credential issuing authority who has verified the information certified by the credential."; credential associated with certificate), (Par. (0031) "Particular examples of attribute credentials may include: certificates used in X.509 credential systems"; attribute credential with certificate)), (Par. (0048) "The auxiliary credentials could be bound in other ways to the attribute credential, for example by encoding a credential ID in both credentials. In the case of X.509 certificates, for instance, the serial number of the attribute credential could be referenced in the auxiliary credential"; attribute credential associated with auxiliary credentials), (Par. (0041) "The timestamp TS indicates an expiry time of the auxiliary credential, and may be set to expiry of a predetermined time interval after issue of the credential."; time of receipt of the certificates (timestamp associated with certificate)), (Par. (0048) "by periodically changing the revocation authority public key pk.sub.RA supplied to verifiers, whereby auxiliary credential signatures have limited validity determined by validity of the current public key pk.sub.RA."; shifted temporally (periodically changing) a respective key (public key))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Camenisch to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by 
The motivation to combine these references is by shifting the keys temporally towards the actual time of the certificate coupled with the temporal spacing of the certificates the system can be at optimal production and utilization by generating keys that are trusted and have high integrity. This eliminates unnecessary risk and .


Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Dixon et al. (U.S Pub. No. 20130238895, hereinafter referred to as "Dixon")

Regarding Dependent Claim 6 (Currently Amended), the combination of Menzel and Palukuru do not explicitly teach the method according to claim 1, wherein the electronic computing apparatus determines the start of a validity period of a respective certificate of the digital certificates and initiates generation of a respective key of the cryptographic keys such that generation of the respective key is completed prior to the start of the validity period.
Wherein Dixon teaches the method according to claim 1, wherein the electronic computing apparatus determines the start of a validity period of a respective certificate of the digital certificates and initiates generation of a respective key of the cryptographic keys such that generation of the respective key is completed prior to the start of the validity period. (Par. (0033) "Validation of the recipient's digital certificate may include, for example, verifying that the current time is not later than the end of the certificate validity period and that the digital certificate is not expired, that the certificate issuer name is not an empty distinguished name, that a current time/date is not earlier than the start time/date of the certificate validity period,"; determines (distinguishes) start of a validity period (certificate validity period [..] start time)), (Par. (0038) "The computing device_1102 through the computing device_N 104 may be considered client devices for purposes of the present description and may be any device capable of performing message generation or reception and subsequent processing. It should further be noted that the computing device_1 102 through the computing device_N 104 may be a portable computing device, either by a user's ability to move the respective computing device to different locations, or by the respective computing device's association with a portable platform, such as a plane, train, automobile, or other moving vehicle."; electronic computing apparatus (computing device of vehicle. plane automobile etc)). (Par. (0020) "new certificates typically will also have new public and private keys. It was determined that in a case where the recipient certificate expires, the new private key of the recipient will not match the public key of the expired certificate used for encryption within an outstanding or subsequently received asynchronous message, and the message may not be validly processed"; generation of keys (public/private keys) prior to the validity period))

The motivation to combine is by generating the keys prior to the start of the validity period users are ensured secure protection and high credibility as well as trust that the cryptographic keys generated are not invalidated and can be utilized at an .


Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Baltes et al. (U.S Pub. No. 20130111203, hereinafter referred to as "Baltes") 

Regarding Dependent Claim 7 (Original), the combination of Menzel and Palukuru do not explicitly teach the method according to claim 1, wherein in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced.
Wherein Baltes teaches the method according to claim 1, wherein in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced. (Par. (0009)" a memory segment in the memory of a vehicle ECU without having to rewrite the entire bootloader. The method includes defining a key table in the bootloader memory segment that includes a number of vacant memory slots that electronic computing unit not being fully utilized (vehicle ECU with number of vacant memory) to store keys), (Par. (0012) "a method for signing and verifying electronic content using a digital signature including the delivery of content and signature files from programming source to executing controller''; signing of vehicle messages), (Par. (0031) "If all the memory slots in the key table 126 are filled with keys, then the entire bootloader needs to be rewritten in order to replace the public key and again open up the key table 126."; future keys are produced (filled with keys)) Examiner Notes: Examiner broadly and reasonably interprets the claims " the electronic computing unit not being fully utilized" to a component of the vehicle not filled up all the way with keys, empty, vacant or the like thereof, and the need to fill up space with production of keys. Examiner suggest amending the claim to be more specific to the intended invention because as the claims are written it is too broad)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Baltes to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by generating cryptographic keys used for signing vehicle-to-X messages to be emitted using the digital certificates of an electronic computing apparatus teachings of Menzel and the receiving digital certificates at substantially the same time by the vehicle communication device and temporal spacing apart the generation of each of the 
 preventing overload but determining the need to generate more keys for transferring later on. This provides the cryptographic keys down time to and prevents low cycle times by indicating to the ECU the need to improve and increase the utilization rate of vehicle.
The motivation to combine these reference is because by determining when the computing unit is not being fully utilized it will by providing to the user the ability to produce in the future or ahead of time cryptographic keys that could assist user in time of an emergency, navigation issues and incidents with confidential messages being transmitted, the user is more prepared and aware of the decrease in productivity of the vehicle communication system and subsequently can return system to function at a high rate of utilization. This not only promotes authenticity of the messages with the production of keys but creates high integrity for the vehicle-to-X communication.

8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Takazoe et al. (U.S Pub. No. 20180241739, hereinafter referred to as "Takazoe") 

Regarding Dependent Claim 8 (Currently Amended), the combination of Menzel and Palukuru do not explicitly teach the method according to claim 1, wherein the digital certificates stored in a data memory are replaced by the cryptographic keys produced.
Wherein Takazoe teaches the method according to claim 1, wherein the digital certificates stored in a data memory are replaced by the cryptographic keys produced. (Par. (0080) "In step S15, update processor 104 receives new public key certificate 122 transmitted in step S14, and replaces public key certificate 122 already stored in memory 12 with new public key certificate 122 to be stored. In this manner, controller 1 performs mutual authentication with device 2 using new valid public key certificate 122, and can generate a shared key with a new validity period set."; certificate stored in memory replaced by keys produced (public key certificate replaced with new public key))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takazoe to the method of improving the 
The motivation to combine these reference is because by replacing the certificate with keys produced the system the data stored in memory is less likely to be at risk and the certificate and key generation process can remain intact and undisturbed from harm in return leading to a high rate of utilization by the electronic computing device.




Claims 11 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel") and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Antoni et al. (U.S Pub. No. 20170012774, hereinafter referred to as "Antoni")

Regarding Dependent Claim 11 (Currently Amended), the combination of Menzel and Palukuru do not explicitly teach the vehicle-to-X communication device according to claim 9, wherein the electronic computing apparatus comprises a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys.
Wherein Antoni teaches the vehicle-to-X communication device according to claim 9, wherein the electronic computing apparatus comprises a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys. (Par. (0034) "a processor and a hardware security module, and in which system the communication data are authenticated before sending and when received the authenticity thereof is checked, wherein the processor performs the authentication, and hardware security module with vehicle-to-X messages), (Par. (0003) "method for generating and verifying digital signatures. The use of ECDSA for signing and verifying vehicle-to-X messages has been standardized by the IEEE, ETSI and the Car2Car Communication Consortium. Using what are known as long-term certificates (LTC) and ECU keys for authenticating vehicle-to-X communication systems"; electronic computing apparatus (ECU) signing vehicle-to-X messages with keys from certificates)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Antoni to the method of improving the utilization rate of a vehicle-to-X communication device for vehicle communication by generating cryptographic keys used for signing vehicle-to-X messages to be emitted using the digital certificates of an electronic computing apparatus teachings of Menzel and the receiving digital certificates at substantially the same time by the vehicle communication device and temporal spacing apart the generation of each of the cryptographic keys from each other by a set time period while the electronic computing apparatus executes other tasks during the time period teachings of Palukuru because of the analogous concept of improving the efficiency of vehicle-to-X communicating with the use of digital certificates and cryptographic keys used for traffic related occurrences. Antoni includes a hardware security module used for producing the key from the 
The motivation to combine these reference is because hardware security modules provide the vehicle communication system securely protect the storage and generation of the keys to ensure user authenticity without compromise or modification. This leads to establish trust in the vehicle-to-X communication system and prevents long cycle times of keys generated because of the fast and effective usage of hardware security modules which in return provides high utilization rates of ECU's in vehicles in transit.

Regarding Dependent Claim 14 (Currently Amended), claim 14 recites similar limitations to dependent claim 11 and the teachings of Menzel, Palukuru and Antoni address all the limitation in claim 11 and are thereby rejected under the same grounds.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schaap; Tristan F (U.S Pub. No. US 20200153625) "TIME-BASED ENCRYPTION KEY DERIVATION". Considered this reference because it addressed of keys shifting or moving in relation to a time receipt of a digital signature.

Grotendorst; Thomas. (U.S Pub. No. 20160197797) "REDUCING RECEIVED DATA IN A V2X NETWORK BASED ON RECEIVED SIGNAL STRENGTH". Considered this application because it relates to vehicle-to-X communications using digital signatures and decoding secure transmission with different volume loads at various times.


Sharifi Mehr; Nima (US No. 10454689) "Digital Certificate Management". Considered this application because it addressed the updating or temporal spacing of certificates.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497

/HEE K SONG/           Examiner, Art Unit 2497